 


109 HR 3477 IH: To direct the Secretary of Homeland Security to develop a plan for establishing consolidated and co-located regional offices for the Department of Homeland Security, and for other purposes.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3477 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to develop a plan for establishing consolidated and co-located regional offices for the Department of Homeland Security, and for other purposes. 
 
 
1.Plan for establishing consolidated and co-located Department of Homeland Security regional officesNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop and submit to the Congress a plan for establishing consolidated and co-located regional offices for the Department of Homeland Security in accordance with section 706 of the Homeland Security Act of 2002 (6 U.S.C. 346), that will—  
(1)enable a rapid, robust, and coordinated Federal response to threats and incidents;  
(2)enhance all-hazards preparedness across the United States with respect to terrorism, natural disasters, other emergencies;  
(3)provide integrated capabilities among the Department of Homeland Security, other Federal agencies, and State and local governments; and  
(4)maximize cost savings and efficiencies through establishment of regional offices at current Department of Homeland Security agency regional structures with contiguous multi-State operations. 
 
